IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00300-CR

GABRIEL DWAIN HALL,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee




                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2018-804-C2


                           MEMORANDUM OPINION


       The jury convicted Gabriel Hall of the offense of aggravated assault and assessed

punishment at forty years confinement. We affirm.

       Hall’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion stating that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).
Counsel's brief evidences a professional evaluation of the record for error and compliance

with the other duties of appointed counsel. We conclude that counsel performed the

duties required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403,

407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386
U.S. at 744; see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d
503, 509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or "without merit"

when it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10

(1988). After a review of the entire record in this appeal, we determine the appeal to be

wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court's judgment.

        Counsel's motion to withdraw from representation of Hall is granted.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed; motion granted
Opinion delivered and filed March 23, 2020
Do not publish
[CRPM]
Hall v. State                                                                          Page 2